



EXHIBIT 10.5

Care Concepts I, Inc.

Shares of Series E Convertible Preferred Stock and Common Stock Warrants

SUBSCRIPTION AGREEMENT

September 28, 2004







Mercator Advisory Group LLC

Monarch Pointe Fund, Ltd.

555 South Flower Street, Suite 4500

Los Angeles, California  90071




Ladies and Gentlemen:




Care Concepts I, Inc., a Delaware corporation (the “Company”), hereby confirms
its agreement with Monarch Pointe Fund, Ltd. (the “Purchaser”) and Mercator
Advisory Group, LLC (“MAG”) as set forth below.

1.

The Offering and the Transactions.

A.

The Securities.  Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the Purchaser an aggregate of: (a) 35,000
shares (the “Shares”) of its Series E Convertible Preferred Stock (the “Series E
Stock”), which shall be convertible into shares (the “Conversion Shares”) of the
Company's Common Stock, $0.001 par value per share (the “Common Stock”) in
accordance with the formula set forth in the Certificate of Designation further
described below.  For no additional compensation, the Company shall issue to
Purchaser and MAG four warrants, substantially in the form attached hereto at
Exhibit A (the “Warrants”), to acquire 430,504 shares of Common Stock calculated
by dividing $2,333,333 by the Market Price (as defined below) of the Common
Stock as of September 20, 2004 (the “Warrant Shares”).  The rights, preferences
and privileges of the Series E Stock are as set forth in the Certificate of
Designation of Series E Stock as filed with the Secretary of State of the State
of Delaware (the “Certificate of Designation”) in the form attached hereto as
Exhibit B.  The number of Conversion Shares and Warrant Shares that the
Purchaser and MAG may acquire at any time are subject to the limitations set
forth in the Certificate of Designation and in the Warrants, respectively, so
that the aggregate number of shares of Common Stock of which the Purchaser, MAG
and all persons affiliated with the Purchaser and/or MAG have beneficial
ownership (calculated pursuant to Rule 13d-3 of the Securities Exchange Act of
1934, as amended) does not at any time exceed 9.99% of the Company's then
outstanding Common Stock.




1




--------------------------------------------------------------------------------






(a)

Terms of the Series E Stock.  The Series E Stock shall:

(i)

pay an annual dividend of 6% per annum, until the effective date of the
Registration Statement registering the underlying Conversion Shares and
Adjustment Shares issuable upon conversion of the Series E Stock for resale, as
well as the Warrant Shares;

(ii)

on liquidation or a sale of control of the Company, be senior, at the rate of
$100 per share, to the Company’s outstanding Series A Preferred Stock, Series B
Preferred Stock, Series C Preferred Stock and Series G Preferred Stock, and pari
passu with the Company’s outstanding Series D Preferred Stock;

(iii)

be junior on liquidation and sale of control to the Company’s outstanding Series
F Senior Preferred Stock;

(iv)

not be redeemable or secured by any Liens on assets of iBill or pledge of equity
of iBill or Reorganized GMI; and

(v)

upon the approval by the holders of a majority of the approximately 19.6 million
shares of outstanding Common Stock of the Company of the acquisition of the GMI
Stock and issuance of all “Transaction Securities” (including the 10% Notes, the
Series E Preferred Stock, the Series F Senior Preferred Stock and the Series G
Preferred Stock) described below, and  an amendment to the Company’s certificate
of incorporation increasing its 30,000,000 shares of authorized Common Stock to
250.0 million shares of Common Stock (collectively “Stockholder Approval”), the
Series E Preferred Stock shall be convertible into Conversion Shares, at any
time, at the option of the Purchaser, at a price per share (the “Series E
Preferred Conversion Price”) that shall be equal to 50% of “Market Price” (as
hereinafter defined), as traded on the American Stock Exchange, LLC (the “AMEX”)
or on the Nasdaq Stock Exchange, the New York Stock Exchange or the NASD
OTC-Bulletin Board (together with the AMEX, a “National Securities Exchange”)
immediately prior to the date (the “Conversion Date”) that notice of conversion
is given to the Company by the Purchaser (the “Conversion Notice”); provided,
however, that in no event shall the Series E Preferred Market Price be less than
$3.00 per share (the “Floor Price”), subject to adjustment as set forth in the
Certificate of Designation.  As used herein and in the Certificate of
Designations for the Series E Stock, the term “Market Price” shall mean the
average of the lowest three (3) intra-day trading prices of the Common Stock of
the Company, as traded on AMEX or any other National Securities Exchange, for
the ten (10) trading days immediately preceding the date of determination of
such Market Price.

(b)

Notwithstanding the foregoing $3.00 per share Floor Price, in the event that 50%
of Market Price shall be less than the $3.00 Floor Price, on the Conversion
Date, then, and in such event, the Purchaser shall be entitled to receive from
the “Escrowed Shares,” hereinafter defined, that number of additional shares




2




--------------------------------------------------------------------------------



of Common Stock of the Company (the “Adjustment Shares”) as shall represent,
together with the number of Series E Conversion Shares issuable at the Series F
Preferred Conversion Price then in effect, the aggregate number of shares of
Company Common Stock that would have been issuable on the Conversion Date (i)
based upon the Series E Preferred Conversion Price then in effect, and (ii)
assuming that the Floor Price had been reduced to $0.50 per share (the “Assumed
Floor Price”).   

A maximum of up to 39,916,666 Adjustment Shares of the Company are subject to
potential issuance (i) up to a maximum of 5,833,333 of such Adjustment Shares to
the holders of $3,500,000 stated value of the Series E Preferred Stock, (ii) up
to a maximum of 25,000,000 of such Adjustment Shares to the holders of up to a
maximum of $15,000,000 of 10% Notes of the Company due September 15, 2009 (the
“10% Notes”) hereinafter described, and (iii) up to a maximum of 9,083,333 of
such Adjustment Shares to the Purchaser upon conversion of the maximum
$5,450,000 stated value of Series F Senior Preferred Stock.  Such maximum number
of Adjustment Shares shall be subject to adjustment in the event that the
Assumed Floor Price is lowered pursuant to the Certificate of Designation of the
Series F Senior Preferred Stock.  

For the avoidance of doubt, if for example, the Purchaser sends a Conversion
Notice to convert $1,000,000 of his or its Series E Preferred Stock and (absent
the Floor Price) the Series E Preferred Conversion Price would be calculated at
$1.00 per share, notwithstanding the Series E Preferred Conversion Price set
forth above and in the Certificate of Designations for the Series E Preferred
Stock, in addition to 333,333 Series E Conversion Shares, the Purchaser shall be
entitled to receive out of the Escrowed Shares (defined below) 1,666,667
Adjustment Shares of Common Stock of the Company.  However, based upon the $0.50
per shares Assumed Floor Price, in no event would the Purchaser be entitled to
receive more than 1,666,667 Adjustment Shares in such example, even if the
Series F Preferred Conversion Price then in effect (absent the $3.00 Floor Price
or $0.50 Assumed Floor Price) was less than $0.50.  

(c)

To avoid further dilution to the Company if Adjustment Shares become issuable to
holders of the Series E Preferred Stock, Series F Senior Preferred Stock and 10%
Notes, GMI Investment Partners, a principal stockholder of the Company, and
their affiliates described in Section 1B below and the Company, have agreed to
place in a joint escrow between legal counsel to the Company and legal counsel
to the holders of each of the Series F Senior Preferred Stock, 10% Notes and
Series E Preferred Stock an aggregate of 29,929 shares of the Company’s “Series
G Preferred Stock” (described below) that are automatically convertible into an
aggregate of 39,916,666 shares of Common Stock of the Company by not later than
December 31, 2004 (the “Escrowed Shares”).   In the event that the Series E
Preferred Conversion Price shall be less than $3.00 per share on any Conversion
Date, within three (3) Business Days after a Conversion Notice shall be
delivered to counsel to the Company and to the Purchaser setting forth the




3




--------------------------------------------------------------------------------



calculation of the appropriate number of Escrowed Shares to be delivered to the
Purchaser as Adjustment Shares, the Escrow Agents shall cause certificates
evidencing such Adjustment Shares (up to the maximum 5,833,333 Adjustment Shares
available to Purchaser) to be delivered to the Purchaser.  Similar escrow
arrangements will be available with counsel to the holders of 10% Notes and
Series F Senior Preferred Stock Any Escrowed Shares no longer subject to
issuance as Adjustment Shares or otherwise remaining in escrow following
conversion into Common Stock of all outstanding 10% Notes, Series E Preferred
Stock and Series F Senior Preferred Stock, shall be promptly returned to GMI
Partners or its Affiliates.  

(d)

The issuance of Conversion Shares, any Adjustment Shares and Warrant Shares to
Purchaser and/or MAG are subject to limitation, so that the aggregate number of
shares of Common Stock of which the Purchaser, MAG and all persons affiliated
with Purchaser and MAG have beneficial ownership (calculated pursuant to Rule
13d-3 of the Securities Exchange Act of 1934, as amended) does not at any time
exceed 9.99% of the Company's then outstanding Common Stock.

(e)

The Series E Stock, the Conversion Shares, the Warrants, the Warrant Shares and
any Adjustment Shares that may be issued to the Purchaser of Series E Stock and
MAG are sometimes herein collectively referred to as the “Securities.”  This
Agreement, the Warrant in the form of Exhibit A, the Certificate of Designation
for the Series E Stock in the form of Exhibit B, the Registration Rights
Agreement in the form of Exhibit C annexed hereto (the “Registration Rights
Agreement”), the GMI Stock Purchase Agreement in the form of Exhibit D, and the
Plan (a copy of which has been furnished to the Purchaser) are sometimes herein
collectively referred to as the “Transaction Documents.”

(f)

The Securities will be offered and sold to the Purchaser without such offers and
sales being registered under the Securities Act of 1933, as amended (together
with the rules and regulations of the Securities and Exchange Commission (the
“SEC”) promulgated thereunder, the “Securities Act”), in reliance on exemptions
therefrom.

(g)

In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC’s EDGAR system) to Purchaser its periodic
and current reports, forms, schedules, proxy statements and other documents
(including exhibits and all other information incorporated by reference) filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) since January 1, 2002. These reports, forms, schedules,
statements, documents, filings and amendments, are collectively referred to as
the “Disclosure Documents.”  All references in this Agreement to financial
statements and schedules and other information which is "contained," "included"
or "stated" in the Disclosure Documents (or other references of like import)
shall be deemed to mean and include all such financial statements and schedules,
documents, exhibits and other information which is incorporated by reference in
the Disclosure Documents.




4




--------------------------------------------------------------------------------






B.

The Transactions, Issuance of Transaction Securities and Use of Proceeds.

(a)

Use of Proceeds.  The proceeds from the sale of up to $15.0 million of 10%
Notes, up to $3.5 million of Series E Stock and up to $3.45 million of Senior
Series F Preferred Stock (together with the shares of Series G Preferred Stock
to be issued to GMI Investment Partners described below, collectively referred
to as the “Transaction Securities”) shall be utilized by the Company to pay
$16.35 million of the $20.0 million purchase price for approximately 39.5% of
the outstanding common stock of General Media, Inc. (the “GMI Stock”), as
reorganized (the “Reorganized GMI” and, together with certain of its
subsidiaries, the “General Media Debtors”).  The GMI Stock is being purchased by
the Company from GMI Investment Partners in connection with the transactions
contemplated by a Settlement and Securities Purchase Agreement, dated as of
September 21, 2004, by and among PET Capital Partners LLC, Absolute Return
Europe Fund, Susan Devine, NAFT Ventures I LLC, Marc H. Bell, Daniel Staton
(collectively, the “Bell/Staton Group”), Penthouse International, Inc., MVIT,
GMI Investment Partners and Milberg Weiss Bershad & Schulman LLP, as Escrow
Agent (the “GMI Stock Purchase Agreement”).  Under the terms of the GMI Stock
Purchase Agreement, a minimum of $10.0 million and a maximum of $20.0 million is
required to be paid as the purchase price for between 24.15% and 48.3% of the
GMI Stock by September 29, 2004.  It is anticipated that the Company will pay
$16.350 million by such date and purchase approximately 81.75% of the GMI Stock,
representing an aggregate of 39.5% of the outstanding common stock of General
Media.  However, the Bell/Staton Group has given the Company an extension until
October 13, 2004 to pay the remaining $3.650 million for the GMI Stock and
increase its percentage ownership in the outstanding General Media common stock
from 39.5% to 48.3%. The balance of the proceeds in excess of $20.0 million, if
any, from the sale of the Transaction Securities will be used by the Company and
its subsidiaries (other than Reorganized GMI) for working capital and other
corporate purposes.  The Company intends to continue to offer the Transaction
Securities (and/or other equity or equity type convertible securities
subordinated to the Series F Preferred Stock) through October 31, 2004.
 Although the Company presently intends to purchase the remaining available GMI
Stock, it reserves the right to allocate all net proceeds from the sale of
additional Transaction Securities or other securities to working capital and
general business purposes for its prospective iBill subsidiary.

(b)

Escrow of Proceeds.  The aforesaid $16.35 million to $20.0 million purchase
price for the GMI Stock shall be deposited with the Escrow Agent and released to
the Bell/Staton Group only upon the closing (the “Plan Closing”) of the
transactions contemplated by the Fourth Amended and Restated Joint Plan of
Reorganization of the General Media Debtors, a copy of which has been made
available to the Purchaser (the “Plan”).  

(c)

Capitalization of Reorganized GMI.  Pursuant to the Plan, the General Media
Debtors shall be emerging from the Chapter 11 bankruptcy currently pending in
the United States Bankruptcy Court for the Southern District of New York, Case
No. 03-




5




--------------------------------------------------------------------------------



15078 (SMB) (the “Bankruptcy Case”) as a result of which (i) the Bell/Staton
Group or their affiliates shall hold approximately $27.0 million of seven year
New GMI Term Loan Notes, (ii) the unsecured creditors shall receive $2.0 million
in cash and up to $11.0 million in New GMI Term Loan Notes, (iii) certain
members of the Bell/Staton Group shall provide a maximum $20.0 million Exist
Financing Facility (of which approximately $8.0 million shall be drawn to pay
cash expenses and payments in the Bankruptcy Case, (iv) all outstanding equity
securities of General Media, Inc. shall be cancelled, and (v) an aggregate of
1,000,000 shares of Common Stock of Reorganized GMI shall be issued, of which
(A) the Company shall own the GMI Stock, to represent approximately between
39.5% and 48.3% of the outstanding common stock of Reorganized GMI, and (B) an
equal number of shares of Common Stock of Reorganized GMI shall be owned by the
Bell/Staton Group or their affiliates.

(d)

Reserved Shares.  The Company will reserve for issuance to (i) the Purchaser of
35,000 shares of Series E Stock up to 1,166,666 shares of Common Stock upon
conversion of the Series E Stock, (ii) the holders of up to $15.0 million of 10%
Notes up to 15,000,000 shares of Company Common Stock upon full conversion of
the 10% Notes, and (iii) the holders of up to $5,450,000 Series F Preferred
Stock, up to 1,815,000 shares of Company Common Stock upon full conversion of
such Series F Stock, a maximum of 9,066,667 million shares of Common Stock that
may be issuable: (i) upon conversion of 10% Notes, (ii) as Conversion Shares
upon conversion of the Series E Preferred Stock, and (iii) upon conversion of
the Series F Senior Preferred Stock, to holders of 10% Notes, Series E Preferred
Stock and Series F Preferred Stock (collectively the “Total Conversion Shares”).
 The Company shall also reserve for issuance an additional (i) 5,000,000 shares
of Common Stock issuable upon exercise of warrants (similar to the Warrants)
sold to purchasers of 10% Notes (the “Note Warrant Shares”), (ii) a maximum of
610,776 Series F Warrant Shares issuable to in connection with the Series F
Warrants, and (iii) a maximum of 430,504 shares of Common Stock issuable upon
exercise of warrants (similar to the Series F Warrants) sold to Purchasers of
the Series E Preferred Stock (collectively, the “Warrant Shares”).  GMI
Investment Partners shall also place in escrow an aggregate of 29,929 shares of
Series G Preferred Stock that is automatically convertible on or before December
31, 2004 into 39,916,666 shares of Common Stock.  Such 39,916,666 Escrowed
Shares shall be reserved as Adjustment Shares for potential issuance to the
holders of 10% Notes, Series E Preferred Stock and Series F Senior Preferred
Stock.  The maximum of (i) 7,983,333 shares of Common Stock that may be issuable
as Total Conversion Shares, (ii) 39,916,666 shares of Common Stock that may be
issued as Adjustment Shares, and (iii) 6,041,280 shares of Common Stock (subject
to anti-dilution adjustment) that may be issued as Warrant Shares are
collectively referred to as the “Reserved Shares”.    

(e)

Series G Preferred Stock.  In consideration of their (i) assignment to the
Company of the right to purchase the GMI Stock, (ii) having provided financing
and financial accommodations that facilitated the acquisitions of iBill and the
GMI Stock, (iii) having provided iBill with transaction processing financing,
(iv) having providing personal guarantees and ongoing indemnification to
Penthouse and iBill in connection with certain contingent liabilities, and (v)
having and continuing to provide management




6




--------------------------------------------------------------------------------



and consulting services to the Company and iBill; the fair value of which
financings, financial accommodations, indemnification and management services
are estimated to be in excess of approximately $85.0 million, on the Effective
Date of the Plan and transfer of title to the GMI Stock to CCI, it is
contemplated that CCI shall sell and issue to GMI Investment Partners, 45,000
shares of newly authorized Series G convertible preferred stock (the “Series G
Preferred Stock”).  The Series G Preferred Stock will:




(i)

be junior on liquidation and sale of control of the Company to the Series E
Stock and Series F Senior Preferred Stock;




(ii)

not pay any dividend or be secured by any assets of the Company;

(iii)

not be subject to mandatory redemption; and

(iv)

upon the Company obtaining Stockholder Approval, the Series G Preferred Stock
shall be automatically converted in an aggregate number of shares of Common
Stock as shall equal 68.0 million shares less all Total Conversion Shares.

(v)

The partners of GMI Investment Partners are The Molina Vector Investment Trust
(“MVIT”), Aries Capital LLC (“Aries”), Granite Management LLC (“Granite”) and
certain affiliates, financial partners and business associates of MVIT, Aries
and Granite.  MVIT is an affiliate of Penthouse.  GMI Investment Partners shall
escrow for potential retirement, an aggregate of 39,916,666 of such shares of
Common Stock it shall receive upon conversion of its Series G Preferred Stock,
in the event and to the extent that the Company shall be required to issue
Adjustment Shares.

(f)

Anticipated Capitalization of the Company.  Upon issuance of the Transaction
Securities, in addition to the Series E Stock and the shares of Series G
Preferred Stock (the terms of which are described above), it is anticipated that
the Capitalization of the Company shall be as follows:

(i)

10% Notes.  Up to $15.0 Million of 10% Notes will be issued.  Such 10% Notes
shall:

(A)

shall be payable as to interest only, at the rate of 10% per annum, payable
semi-annually on June 30th and December 31st, based on a 360 day calendar year;
provided, that interest on the 10% Notes shall be payable either 100% in cash,
or at the option of the Company, 50% in cash and the balance in additional
shares of Company “Common Stock” at the “Series F Assumed Conversion Price, (but
without regard to the Assumed Floor Price);




7




--------------------------------------------------------------------------------






(B)

unless previously converted into Common Stock (the “Note Conversion Shares”),
shall be payable as to principal, together with all accrued an unpaid interest,
on September 15, 2009 (the “Note Maturity Date”);

(C)

upon the earlier of December 31, 2004 or the Company obtaining Stockholder
Approval, shall be convertible, at any time, at the option of the Purchaser at a
price per share (the “Note Conversion Price”) that shall be equal to 50% of the
average closing price of Company, as traded on the AMEX or other National
Securities Exchange, for the five trading days immediately prior to the date
(the “Conversion Date”) that notice of conversion is given to the Company by the
Purchaser (the “Conversion Notice”), subject to a Note Conversion Price floor of
$3.00 per share; provided, that at the time of conversion, the holders of the
10% Notes shall be entitled to receive the benefit of the issuance of Adjustment
Shares on the same terms and conditions as holders of the Series F Senior
Preferred Stock and shares of Series E Preferred Stock; and

(D)

be secured by (i) a Lien on the assets of the iBill, and (ii) the pledge by the
Company of a portion (pro rated with the Series F Senior Preferred Stock) of its
39.5% to 48.3% equity interest in the “Reorganized General Media” (as that term
is hereinafter defined).  The Lien securing the 10% Notes shall be expressly (A)
subject and subordinate to the first priority Lien on the assets of iBill now
existing or hereafter granted to Senior Lender providing up to $10.0 million of
working capital iBill Senior Financing, and (B) subject and subordinate to the
Lien granted to the Purchaser of the Series F Senior Preferred Stock.




In addition, the holders of the 10% Notes will receive warrants (the “10% Note
Warrants”) to purchase up to 5,000,000 additional shares of Common Stock at an
exercise price of $3.00 per share

(ii)

Series A, B and C Preferred Stock.  No shares of Series A Preferred Stock are
issued, 1,000 shares of Series B Preferred Stock, convertible into 100,000
shares of Common Stock, and 10,000 shares of Series C Preferred Stock are
issued, convertible into 1,000,000 shares of Common Stock;

(iii)

Series D Preferred Stock.  An aggregate of 330,000 shares of Series D Preferred
Stock have been issued to Penthouse in partial consideration for the
contemplated sale of iBill to CCI.  The Series D Preferred Stock (A) pays no
dividend, (B) has a $100 per share liquidation value, (C) is unsecured and
non-redeemable, and (D) on the earlier to occur of (x) the Company obtaining
Stockholder Approval and approval by the AMEX of the iBill, or (y) January 21,
2005, shall be automatically converted, together with approximately 3.2 million
shares of Company Common Stock to be issued to Penthouse in connection with the
consummation of the iBill sale, into that number of shares of Common Stock that
would represent 49.9% of




8




--------------------------------------------------------------------------------



the “Fully-Diluted Company Common Stock” at the time of conversion.
 Fully-Diluted Company Common Stock means all outstanding shares of Company
Common Stock and all additional Common Stock issuable upon exercise or
conversion of all options, warrants, convertible notes or convertible preferred
stock (including, for purposes of such definition, all Common Stock issuable in
connection with the Transaction Securities).  It is anticipated that an
aggregate of approximately 81.4 million shares of Company Common Stock (the
“Series D Conversion Shares”) will be issued to Penthouse upon full conversion
of the Series D Preferred Stock.  It is anticipated that, following the
acquisition of the GMI Stock and consummation of the iBill acquisition, such
Series D Conversion Shares and the 3.2 million shares of Common Stock (a total
of up to 85.0 million shares of Common Stock) will be distributed to the holders
of Penthouse Common Stock and other securities convertible into or exercisable
for shares of Penthouse Common Stock in connection with the subsequent
liquidation of that entity.

(iv)

Series F Senior Preferred Stock.  Up to an aggregate of $3.45 million,
represented by up to 34,500 shares of Series F Preferred Stock to be issued to
Vestcap International Management Limited, Castlerigg Master Investments Limited
and Brivis Investments Limited or their affiliates (collectively “Castlerigg”)
which shall: (A) pay an annual dividend of 10% per annum, of which 50% is
payable in cash and the balance payable in additional shares of Common Stock at
the Conversion Price then in effect (but without regard for the $0.50 per share
assumed floor; (B) be senior, at the rate of $100 per share, on liquidation and
sale of control to the Notes and the Company’s outstanding Series A Preferred,
Stock, Series B Preferred Stock, Series C Preferred Stock, Series D Preferred
Stock, Series E Preferred Stock and Series G Preferred Stock, (C) unless
previously converted into Common Stock shall be redeemable at the option of the
holders on September 15, 2009; (D) be secured by a second priority Lien on the
assets of iBill senior to the Lien granted to the holders of the Notes, and by
the pledge of equity of Reorganized GMI, on a pari passu basis with the holders
of the Notes; and (E) be convertible upon the earlier of December 31, 2004 or
the Company’s obtaining of Stockholder Approval into Common Stock at a
conversion price equal to $3.00 per share (the “Series F Conversion Price”);
provided, that if at the time of conversion, 50% of the “Market Price” (as
defined) of the Company’s Common Stock, as traded on the AMEX or any other
national securities exchange shall be less than $3.00, the holders of the Series
F Preferred Stock shall be entitled to receive the benefit of the issuance of
Adjustment Shares from the Escrowed Shares on the same terms and conditions as
holders of the Notes and shares of Series E Preferred Stock. In addition,
Castlerigg will receive warrants (the “Castlerigg Warrants”) to purchase
approximately 975,000 additional shares of Common Stock at an exercise price of
$3.00 per share.

(v)

Outstanding and Fully-Diluted Common Stock.  As at the date hereof, the Company
is authorized to issue an aggregate of 30,000,000 shares of Common Stock, of
which approximately 17.0 million shares of Common Stock are currently
outstanding.  On a fully-diluted basis, after giving effect to:




9




--------------------------------------------------------------------------------






(A)

the issuance by not later than December 31, 2004 (upon automatic conversion of
the Series G Preferred Stock) of (x) 68.0 million shares of Common Stock, less
(y) up to 7,983,333 Conversion Shares, in connection with the completion of the
Company’s acquisition of the GMI Stock (to occur not later than October 31,
2004);

(B)

the issuance by not later than January 21, 2005 to Penthouse International Inc.
(upon automatic conversion of the Series D Preferred Stock) of 85.0 million
shares of Common Stock in connection with the consummation of the acquisition of
100% of the members equity of iBill (the “iBill Acquisition”), and

(C)

after giving effect to the issuance of all Conversion Shares (based on a $3.00
per share Conversion Price stated conversion or floor price set forth in the 10%
Notes or certificates of designations of the Series E Preferred Stock and Series
F Senior Preferred Stock) of all outstanding Preferred Stock, it is anticipated
that an aggregate of 170,000,000 shares of Fully-Diluted Company Common Stock
will be outstanding, before issuance of up to approximately 6,100,000 shares of
Common Stock (subject to anti-dilution adjustment) that may be issued as Warrant
Shares to holders of 10% Notes, Series E Preferred Stock and Series F Preferred
Stock.  

(g)

Stockholder Approval.  Penthouse and other Company stockholders holding in
excess of 50% of the outstanding shares of Company Common Stock have provided
the Company with irrevocable and unconditional written approvals and consents to
all of the Transactions, including, without limitation (i) the transactions
contemplated by the GMI Stock Purchase Agreement, (ii) consummation of the iBill
Acquisition, (iii) an amendment to the Certificate of Incorporation of the
Company that, inter alia, shall increase the authorized Common Stock to 250.0
million shares of Common Stock, (iv) the sale and issuance of the 10% Notes, the
Warrants, the Series E Preferred Stock, the Series F Senior Preferred Stock, the
Series G Preferred Stock, and the other Warrant Shares, and (v) all of the
related transactions described herein (the “Stockholder Approval”).  The term
“Stockholder Approval” shall also include the filing and approval of a listing
application for the additional shares of the Company’s Common Stock to be issued
upon conversion of the 10% Notes, the Series E Preferred Stock, the Series F
Senior Preferred Stock and the Series G Preferred Stock, in accordance with the
rules of the AMEX.  Such Stockholder Approval, in lieu of a special meeting of
stockholders, are permissible under Delaware corporate law and pursuant to
Section 705 and Section 712 of the rules and regulations of the AMEX.  Following
the Closing Date, the Company will, in accordance with the Securities Exchange
Act of 1934, as amended, file a Form 14C Information Statement with the SEC,
describing the Transactions and, upon approval of such Information Statement,
mail same to the Company stockholders.  No further vote or approval is required
of Company stockholders receiving such Information Statement.  Accordingly, it
is anticipated that the “Stockholder Approval” condition to the rights of
holders of the 10% Notes, the Series E Preferred Stock, the Series F Senior
Preferred Stock and the Series G Preferred Stock to convert such Securities into
Common Stock, and the rights of holders of Warrants and other warrants to
exercise such Securities will be obtained on or before November 30, 2004.  




10




--------------------------------------------------------------------------------



In the event that, for any reason, all of the foregoing “Stockholder Approval”
conditions are not satisfied by December 31, 2004, then the Company shall pay to
the Purchaser in cash 2% of the $3,450,000 Purchase Price for the Series F
Senior Preferred Stock for each month following December 31, 2004 that such
Stockholder Approval conditions remain unsatisfied (provided, however, that to
the extent that the Purchaser exercises its Exchange Option, the payment shall
also be based on the purchase price of the Penthouse stock so exchanged).  The
Company has agreed to pay a similar penalty to the holders of the 10% Notes and
the Series E Preferred Stock.

(h)

AMEX Approval.  In August 2004, the Company announced its consummation of the
acquisition of Media Billing Company, LLC and its wholly owned subsidiary
Internet Billing Company LLC (“iBill”), pursuant to the terms of a securities
purchase agreement, dated July 22, 2004, as amended (the “iBill Purchase
Agreement”).  On September 20, 2004, the Company received a notice from the AMEX
of its intention to de-list the Company’s Common Stock from trading on the AMEX,
pending a hearing requested by the Company.  The delisting notice stated, among
other things, that the Company failed to furnish certain necessary information
to the AMEX concerning iBill and that the iBill Acquisition raised certain
public interest concerns.  On September 23, 2004, the Company agreed to rescind
the closing of the iBill Acquisition; however, the iBill Purchase Agreement
continues to remain in full force and effect.  As a result of its agreement to
rescind the closing of the iBill Acquisition, pending the resolution of all
listing eligibility issues and AMEX approvals, the staff of the AMEX agreed to
withdraw its notice of intent to de-list the Company’s securities.  

The Company intends to furnish the information requested by the AMEX on a timely
basis and is hopeful that the staff of the AMEX will, upon receipt and review of
such information, provide all necessary approvals for the iBill Acquisition.
 There can be no assurance that the Company will be able to satisfactorily
resolve all listing issues or that it will receive all such AMEX approvals
associated with the iBill transaction.  However, if for any reason, AMEX
approval has not been obtained by January 21, 2005, the Company will
nevertheless close the iBill Acquisition, withdraw from the AMEX and seek to
re-list its Common Stock on another National Securities Exchange.  

Following receipt of the AMEX notice of delisting, on September 23, 2004, each
of the Company, Penthouse and GMI Investment Partners entered into an agreement
(the “September 23rd Agreement”) that provides that the iBill Acquisition will
be consummated, all shares of the Company Common Stock and Series D Preferred
Stock issuable to Penthouse upon consummation of the iBill Acquisition will be
issued, and all of the Series D Preferred Stock will be converted into
approximately 81.4 million shares of Company Common Stock, upon the earlier to
occur of (i) AMEX Approval of the iBill Acquisition, or (ii) January 21, 2005.
 The Company has delivered to legal counsel to Penthouse, for filing with the
Secretary of State of the State of Delaware on the earlier of AMEX Approval or
January 21, 2005, a duly executed undated certificate of designation for the
Series D Preferred Stock, containing no conditions to conversion of such
securities into Common Stock.




11




--------------------------------------------------------------------------------



In addition, pursuant to the September 23rd Agreement, the Company has also
delivered to legal counsel to Penthouse, for delivery to the 10% Note holders or
filing with the Secretary of State of the State of Delaware, as applicable, on
the earlier of Stockholder Approval or December 31, 2004 (i) duly executed 10%
Notes, and (ii) duly executed undated certificates of designation for each of
the Series E Preferred Stock, Series F Senior Preferred Stock and the Series G
Preferred Stock, which Notes and Certificates contain no conditions to
conversion of any of such securities into Company Common Stock.

2.

Representations and Warranties of the Company.  The Company represents and
warrants to and agrees with Purchaser and MAG as follows; provided, however,
that Purchaser and MAG each acknowledges that (i) the following direct and
indirect Subsidiaries of the Company; namely, General Media, Inc. and its direct
and indirect subsidiaries, General Media Art Holding, Inc., General Media
Communications, Inc., General Media Entertainment, Inc., General Media (UK),
Ltd., GMCI Internet Operations, Inc., GMI On-Line Ventures, Ltd., Penthouse
Images Acquisitions, Ltd. and Pure Entertainment Telecommunications, Inc.
(collectively the “General Media Group”), are all debtors in a Chapter 11
bankruptcy case pending in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Case”), (ii) the Purchaser and MAG and
their respective representatives have been furnished copies of Debtors’ Second
Amended Joint Plan of Reorganization, dated April 19, 2004 (the “Proposed Plan”)
and have had and opportunity to ask questions of the Company and its bankruptcy
counsel, and (iii) all representations and warranties of the Company, to the
extent related to the General Media Group, are qualified in their entirety by
reference to the status of the Bankruptcy Case.

(a)

The Disclosure Documents as of their respective dates did not, and will not
(after giving effect to any updated disclosures therein) as of the Closing Date
as defined in Section 3 below, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
Disclosure Documents and the documents incorporated or deemed to be incorporated
by reference therein, at the time they were filed or hereafter are filed with
the CommissionSEC, complied and will comply, at the time of filing, in all
material respects with the requirements of the Securities Act and/or the
Exchange Act, as the case may be, as applicable.

(b)

Schedule A attached hereto sets forth a complete list of the subsidiaries of the
Company (the "Subsidiaries").  Each of the Company and its Subsidiaries has been
duly incorporated and each of the Company and the Subsidiaries is validly
existing in good standing as a corporation under the laws of its jurisdiction of
incorporation, with the requisite corporate power and authority to own its
properties and conduct its business as now conducted as described in the
Disclosure Documents and is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions where the ownership or
leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on the
business,




12




--------------------------------------------------------------------------------



condition (financial or other), properties, prospects or results of operations
of the Company and the Subsidiaries, taken as a whole (any such event, a
"Material Adverse Effect"); as of the Closing Date, the Company will have the
authorized, issued and outstanding capitalization set forth in on Schedule B
attached hereto (the “Company Capitalization”); except as set forth in the
Disclosure Documents or on Schedule A, the Company does not have any
subsidiaries or own directly or indirectly any of the capital stock or other
equity or long-term debt securities of or have any equity interest in any other
person; all of the outstanding shares of capital stock of the Company and the
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and were not issued in violation of any preemptive or similar
rights and are owned free and clear of all liens, encumbrances, equities, and
restrictions on transferability (other than those imposed by the Securities Act
and the state securities or "Blue Sky" laws) or voting; except as set forth in
the Disclosure Documents, all of the outstanding shares of capital stock of the
Subsidiaries are owned, directly or indirectly, by the Company; except as set
forth in the Disclosure Documents, no options, warrants or other rights to
purchase from the Company or any Subsidiary, agreements or other obligations of
the Company or any Subsidiary to issue or other rights to convert any obligation
into, or exchange any securities for, shares of capital stock of or ownership
interests in the Company or any Subsidiary are outstanding; and except as set
forth in the Disclosure Documents or on Schedule C, there is no agreement,
understanding or arrangement among the Company or any Subsidiary and each of
their respective stockholders or any other person relating to the ownership or
disposition of any capital stock of the Company or any Subsidiary or the
election of directors of the Company or any Subsidiary or the governance of the
Company's or any Subsidiary's affairs, and, if any, such agreements,
understandings and arrangements will not be breached or violated as a result of
the execution and delivery of, or the consummation of the transactions
contemplated by, the Transaction Documents.

(c)

The Company has the requisite corporate power and authority to execute, deliver
and perform its obligations under the Transaction Documents.  Each of the
Transaction Documents has been duly and validly authorized by the Company and,
when executed and delivered by the Company, will constitute a valid and legally
binding agreement of the Company, enforceable against the Company in accordance
with its terms except as the enforcement thereof may be limited by (A)
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors' rights generally or (B) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding at law or
in equity) (collectively, the "Enforceability Exceptions").

(d)

The Shares and the Warrants have been duly authorized and, when issued upon
payment thereof in accordance with this Agreement, will have been validly
issued, fully paid and nonassessable.  The Conversion Shares issuable have been
duly authorized and validly reserved for issuance, and when issued upon
conversion of the Shares in accordance with the terms of the Certificate of
Designation, will have been validly issued, fully paid and nonassessable.  The
Warrant Shares have been duly




13




--------------------------------------------------------------------------------



authorized and validly reserved for issuance, and when issued upon exercise of
the Warrants in accordance with the terms thereof, will have been validly
issued, fully paid and nonassessable.  The Common Stock of the Company conforms
to the description thereof contained in the Disclosure Documents.  The
stockholders of the Company have no preemptive or similar rights with respect to
the Common Stock.

(e)

No consent, approval, authorization, license, qualification, exemption or order
of any court or governmental agency or body or third party is required for the
performance of the Transaction Documents by the Company or for the consummation
by the Company of any of the transactions contemplated thereby, or the
application of the proceeds of the issuance of the Securities as described in
this Agreement, except for such consents, approvals, authorizations, licenses,
qualifications, exemptions or orders (i) as have been obtained on or prior to
the Closing Date, (ii) as are not required to be obtained on or prior to the
Closing Date that will be obtained when required, or (iii) the failure to obtain
which would not, individually or in the aggregate, have a Material Adverse
Effect.

(f)

Except as set forth on Schedule D, none of the Company or the Subsidiaries is
(i) in material violation of its articles of incorporation or bylaws (or similar
organizational document), (ii) in breach or violation of any statute, judgment,
decree, order, rule or regulation applicable to it or any of its properties or
assets, which breach or violation would, individually or in the aggregate, have
a Material Adverse Effect, or (iii) except as described in the Disclosure
Documents, in default (nor has any event occurred which with notice or passage
of time, or both, would constitute a default) in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease, license,
franchise agreement, permit, certificate or agreement or instrument to which it
is a party or to which it is subject, which default would, individually or in
the aggregate, have a Material Adverse Effect.

(g)

The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby and the fulfillment of the terms thereof will not (a) violate, conflict
with or constitute or result in a breach of or a default under (or an event
that, with notice or lapse of time, or both, would constitute a breach of or a
default under) any of (i) the terms or provisions of any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, license, franchise
agreement, permit, certificate or agreement or instrument to which any of the
Company or the Subsidiaries is a party or to which any of their respective
properties or assets are subject, (ii) the articles of incorporation or bylaws
of any of the Company or the Subsidiaries (or similar organizational document)
or (iii) any statute, judgment, decree, order, rule or regulation of any court
or governmental agency or other body applicable to the Company or the
Subsidiaries or any of their respective properties or assets or (b) result in
the imposition of any lien upon or with respect to any of the properties or
assets now owned or hereafter acquired by the Company or any of the
Subsidiaries; which violation, conflict, breach, default or lien would,
individually or in the aggregate, have a Material Adverse Effect.




14




--------------------------------------------------------------------------------






(h)

The audited consolidated financial statements included in the Disclosure
Documents present fairly the consolidated financial position, results of
operations, cash flows and changes in shareholders' equity of the entities, at
the dates and for the periods to which they relate and have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis; the interim unaudited consolidated financial statements included in the
Disclosure Documents present fairly the consolidated financial position, results
of operations and cash flows of the entities, at the dates and for the periods
to which they relate subject to year-end audit adjustments and have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis with the audited consolidated financial statements included
therein; the selected financial and statistical data included in the Disclosure
Documents present fairly the information shown therein and have been prepared
and compiled on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein; and each of the auditors
previously engaged by the Company or to be engaged in the future by the Company
is an independent certified public accountant as required by the Securities Act
for an offering registered thereunder.

(i)

Except as described in the Disclosure Documents, there is no pending or, to the
knowledge of the Company, threatened any action, suit, proceeding, inquiry or
investigation, governmental or otherwise, to which any of the Company or the
Subsidiaries is a party, or to which their respective properties or assets are
subject, before or brought by any court, arbitrator or governmental agency or
body, that, if determined adversely to the Company or any such Subsidiary,
would, individually or in the aggregate, have a Material Adverse Effect or that
seeks to restrain, enjoin, prevent the consummation of or otherwise challenge
the issuance or sale of the Securities to be sold hereunder or the application
of the proceeds therefrom or the other transactions described in the Disclosure
Documents.

(j)

The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how that are necessary to conduct their businesses as described in the
Disclosure Documents.  None of the Company or the Subsidiaries has received any
written notice of infringement of (or knows of any such infringement of)
asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights or know-how that, if such assertion of
infringement or conflict were sustained, would, individually or in the
aggregate, have a Material Adverse Effect.

(k)

Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals presently required or necessary to own or lease, as the case may
be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Disclosure
Documents ("Permits"), except where the failure to obtain such




15




--------------------------------------------------------------------------------



Permits would not, individually or in the aggregate, have a Material Adverse
Effect and none of the Company or the Subsidiaries has received any notice of
any proceeding relating to revocation or modification of any such Permit, except
as described in the Disclosure Documents and except where such revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.

(l)

Subsequent to the respective dates as of which information is given in the
Disclosure Documents and except as described therein, (i) the Company and the
Subsidiaries have not incurred any material liabilities or obligations, direct
or contingent, or entered into any material transactions not in the ordinary
course of business or (ii) the Company and the Subsidiaries have not purchased
any of their respective outstanding capital stock, or declared, paid or
otherwise made any dividend or distribution of any kind on any of their
respective capital stock or otherwise (other than, with respect to any of such
Subsidiaries, the purchase of capital stock by the Company), (iii) there has not
been any material increase in the long-term indebtedness of the Company or any
of the Subsidiaries, (iv) there has not occurred any event or condition,
individually or in the aggregate, that has a Material Adverse Effect, and (v)
the Company and the Subsidiaries have not sustained any material loss or
interference with respect to their respective businesses or properties from
fire, flood, hurricane, earthquake, accident or other calamity, whether or not
covered by insurance, or from any labor dispute or any legal or governmental
proceeding.

(m)

There are no material legal or governmental proceedings nor are there any
material contracts or other documents required by the Securities Act to be
described in a prospectus that are not described in the Disclosure Documents.
 Except as described in the Disclosure Documents, none of the Company or the
Subsidiaries is in default under any of the contracts described in the
Disclosure Documents, has received a notice or claim of any such default or has
knowledge of any breach of such contracts by the other party or parties thereto,
except for such defaults or breaches as would not, individually or in the
aggregate, have a Material Adverse Effect.

(n)

Each of the Company and the Subsidiaries has good and marketable title to all
real property described in the Disclosure Documents as being owned by it and
good and marketable title to the leasehold estate in the real property described
therein as being leased by it, free and clear of all liens, charges,
encumbrances or restrictions, except, in each case, as described in the
Disclosure Documents or such as would not, individually or in the aggregate,
have a Material Adverse Effect.  All material leases, contracts and agreements
to which the Company or any of the Subsidiaries is a party or by which any of
them is bound are valid and enforceable against the Company or any such
Subsidiary, are, to the knowledge of the Company, valid and enforceable against
the other party or parties thereto and are in full force and effect.

(o)

Each of the Company and the Subsidiaries has filed all necessary federal, state
and foreign income and franchise tax returns, except where the failure to so
file such returns would not, individually or in the aggregate, have a Material
Adverse




16




--------------------------------------------------------------------------------



Effect, and has paid all taxes shown as due thereon; and other than tax
deficiencies which the Company or any Subsidiary is contesting in good faith and
for which adequate reserves have been provided in accordance with generally
accepted accounting principles, there is no tax deficiency that has been
asserted against the Company or any Subsidiary that would, individually or in
the aggregate, have a Material Adverse Effect.

(p)

None of the Company or the Subsidiaries is, or immediately after the Closing
Date will be, required to register as an "investment company" or a company
"controlled by" an "investment company" within the meaning of the Investment
Company Act of 1940, as amended (the "Investment Company Act").

(q)

None of the Company or the Subsidiaries or, to the knowledge of any of such
entities' directors, officers, employees, agents or controlling persons, has
taken, directly or indirectly, any action designed, or that might reasonably be
expected, to cause or result in the stabilization or manipulation of the price
of the Common Stock.

(r)

None of the Company, the Subsidiaries or any of their respective Affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act) directly, or
through any agent, engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offering of the Securities or engaged in any other
conduct that would cause such offering to be constitute a public offering within
the meaning of Section 4(2) of the Securities Act.  Assuming the accuracy of the
representations and warranties of the Purchaser in Section 6 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Purchaser in the manner contemplated by this Agreement to register any of
the Securities under the Securities Act.

(s)

Except as set forth in the Disclosure Documents, there is no strike, labor
dispute, slowdown or work stoppage with the employees of the Company or any of
the Subsidiaries which is pending or, to the knowledge of the Company or any of
the Subsidiaries, threatened.

(t)

Each of the Company and the Subsidiaries carries general liability insurance
coverage comparable to other companies of its size and similar business.

(u)

Each of the Company and the Subsidiaries maintains internal accounting controls
which provide reasonable assurance that (A) transactions are executed in
accordance with management's authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, (C) access to its material assets is permitted
only in accordance with management's authorization and (D) the values and
amounts reported for its material assets are compared with its existing assets
at reasonable intervals.

(v)

Except for a fee payable to Mercator Advisory Group, the Company does not know
of any claims for services, either in the nature of a finder's fee or financial




17




--------------------------------------------------------------------------------



advisory fee, with respect to the offering of the Shares and the transactions
contemplated by the Transaction Documents.

(w)

The Common Stock currently trades on the American Stock Exchange.  Except as
described in the Disclosure Documents, the Company currently is not in violation
of, and the consummation of the transactions contemplated by the Transaction
Documents will not violate, any rule of the National Association of Securities
Dealers.

(x)

The Company is eligible to use Form S-1 or SB-2 for the resale of the Conversion
Shares and the Warrant Shares by Purchaser or their transferees and the Warrant
Shares by MAG or its transferees.  The Company has no reason to believe that it
is not capable of satisfying the registration or qualification requirements (or
an exemption therefrom) necessary to permit the resale of the Conversion Shares
and the Warrant Shares under the securities or "blue sky" laws of any
jurisdiction within the United States that is the residence or domicile of any
Purchaser.  

3.

Purchase, Sale and Delivery of the Shares.  On the basis of the representations,
warranties, agreements and covenants herein contained and subject to the terms
and conditions herein set forth, the Company agrees to issue and sell to the
Purchaser, and Purchaser agrees to purchase from the Company, 35,000 Shares of
Series E Stock at $100.00 per Share.  In connection with the purchase and sale
of Shares, for no additional consideration (a) the Purchaser and MAG will
receive Warrants to purchase up to an aggregate of 430,504 shares of Common
Stock calculated by dividing $2,333,333 by the Market Price as of September 20,
2004, subject to adjustment as set forth in the Warrants. The allocation of the
Warrants is set forth on the signature page of this Subscription Agreement.

One or more certificates in definitive form for the Shares that the Purchaser
have agreed to purchase, as well as the Warrants, shall be delivered by or on
behalf of the Company, against payment by or on behalf of the Purchaser, of the
purchase price therefor by wire transfer of immediately available funds to the
account of the Company previously designated by it in writing.  Such delivery of
and payment for the Shares and the Warrants shall be made at the offices of MAG,
555 South Flower Street, Suite 4500, Los Angeles, California 90071, at not later
than 12:00 noon (Los Angeles time) on Wednesday, September 29, 2004 (the
“Closing”), or at such date as the Purchaser and the Company may agree upon,
such time and date of delivery against payment being herein referred to as the
“Closing Date”.  The aggregate $3.5 million Purchase Price for the Series E
Stock (the “Purchase Price”) shall be paid by wire transfer of immediately
available funds to the attorneys’ escrow account of Gersten, Savage Kaplowitz
Wolf & Marcus, LLP, counsel to the Company, or at the request of the Company
(subject to the execution of the GMI Stock Purchase Agreement) to the attorneys’
escrow account of Milberg Weiss Bershad & Schulman LLP, as Escrow Agent, under
the GMI Securities Purchase Agreement.  At the Closing or not later than five
(5) days after completion of the Closing, (a) the Company shall deliver one or
more duly executed certificates evidencing the Series E Stock to the Purchaser
to his or its address designated in writing




18




--------------------------------------------------------------------------------



to the Company, (b) the escrow shall release the $210,000 due diligence fee and
the $15,000 legal fees to MAG and (c) the escrow shall release the balance of
the Purchase Price to the Company.  If for any reason the GMI Stock Purchase
Agreement shall not be executed by September 21, 2004 (unless extended by mutual
agreement of the parties to the GMI Stock Purchase Agreement to not later than
September 30, 2004), all escrowed funds shall be immediately returned to the
Purchaser.

4.

Certain Covenants of the Company.  The Company covenants and agrees with the
Purchaser as follows:

(a)

None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any "security" (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.

(b)

The Company will not become, at any time prior to the expiration of three years
after the Closing Date, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under the Investment Company Act.

(c)

None of the proceeds of the Series E Stock will be used to reduce or retire any
insider note or convertible debt held by an officer or director of the Company.

(d)

Subject to Section 10 of this Agreement, the Conversion Shares and the Warrant
Shares will be listed on the AMEX, or such market on which the Company's shares
are subsequently listed or traded, immediately following their issuance.

(e)

The Company shall ensure that no officer or director of the Company sells any
shares of Company Common Stock from the Closing Date until the date that is 90
days following the effective date of the Registration Statement, as defined in
Section 9 below.  

(f)

The Company will use its best efforts to do and perform all things required to
be done and performed by it under this Agreement and the other Transaction
Documents and to satisfy all conditions precedent on its part to the obligations
of the Purchaser to purchase and accept delivery of the Securities.

5.

Conditions of the Purchaser's Obligations.  The obligation of the Purchaser to
purchase and pay for the Securities is subject to the following conditions
unless waived in writing by the Purchaser:

(a)

The representations and warranties of the Company contained in this Agreement
shall be true and correct in all material respects (other than representations
and warranties with a Material Adverse Effect qualifier, which shall be true and
correct as written) on and as of the Closing Date; the Company shall have
complied in all




19




--------------------------------------------------------------------------------



material respects with all agreements and satisfied all conditions on its part
to be performed or satisfied hereunder at or prior to the Closing Date.

(b)

None of the issuance and sale of the Securities pursuant to this Agreement or
any of the transactions contemplated by any of the other Transaction Documents
shall be enjoined (temporarily or permanently) and no restraining order or other
injunctive order shall have been issued in respect thereof; and there shall not
have been any legal action, order, decree or other administrative proceeding
instituted or, to the Company's knowledge, threatened against the Company or
against any Purchaser relating to the issuance of the Securities or any
Purchaser's activities in connection therewith or any other transactions
contemplated by this Agreement, the other Transaction Documents or the
Disclosure Documents.

(c)

The Purchaser shall have received certificates, dated the Closing Date and
signed by the Chief Executive Officer and the Chief Financial Officer of the
Company, to the effect of paragraphs 5(a) and (b).

(d)

The Purchaser shall have received an opinion of Gersten Savage Kaplowitz Wolf &
Marcus, LLP, counsel to the Company, and/or Florida counsel reasonably
satisfactory to the Purchaser, with respect to the authorization of the Shares,
the Warrants and the Warrant Shares and other customary matters in the form
attached hereto as Exhibit C.

(e)

The Purchaser shall have received a copy of a fully executed GMI Purchase
Agreement; which agreement shall provide, inter alia, that all funds (including
the Purchase Price for the Series E Stock that has been wired to the attorney’s
escrow account of Milberg Weiss, as Escrow Agent, will only be released to the
Bell/Staton Group upon written confirmation that the General Media Debtors have
emerged from bankruptcy.

6.

Representations and Warranties of the Purchaser.

(a)

The Purchaser represents and warrants to the Company that the Securities to be
acquired by it hereunder (including the Conversion Shares and the Warrant Shares
that it may acquire upon conversion or exercise thereof, as the case may be) are
being acquired for its own account for investment and with no intention of
distributing or reselling such Securities (including the Conversion Shares and
the Warrant Shares that it may acquire upon conversion or exercise thereof, as
the case may be) or any part thereof or interest therein in any transaction
which would be in violation of the securities laws of the United States of
America or any State.  Nothing in this Agreement, however, shall prejudice or
otherwise limit a Purchaser's right to sell or otherwise dispose of all or any
part of such Conversion Shares or Warrant Shares under an effective registration
statement under the Securities Act and in compliance with applicable state
securities laws or under an exemption from such registration.  By executing this




20




--------------------------------------------------------------------------------



Agreement, the Purchaser further represents that such Purchaser does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any Person with respect to any of the
Securities.

(b)

The Purchaser understands that the Securities (including the Conversion Shares
and the Warrant Shares that it may acquire upon conversion or exercise thereof,
as the case may be) have not been registered under the Securities Act and may
not be offered, resold, pledged or otherwise transferred except (a) pursuant to
an exemption from registration under the Securities Act (and, if requested by
the Company, based upon an opinion of counsel acceptable to the Company) or
pursuant to an effective registration statement under the Securities Act and (b)
in accordance with all applicable securities laws of the states of the United
States and other jurisdictions.

The Purchaser agrees to the imprinting, so long as appropriate, of the following
legend on the Securities (including the Conversion Shares and the Warrant Shares
that it may acquire upon conversion or exercise thereof, as the case may be):

The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred ("transferred") in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

The legend set forth above may be removed if and when the Conversion Shares or
the Warrant Shares, as the case may be, are disposed of pursuant to an effective
registration statement under the Securities Act or in the opinion of counsel to
the Company experienced in the area of United States Federal securities laws
such legends are no longer required under applicable requirements of the
Securities Act.  The Shares, the Warrants, the Conversion Shares and the Warrant
Shares shall also bear any other legends required by applicable Federal or state
securities laws, which legends may be removed when in the opinion of counsel to
the Company experienced in the applicable securities laws, the same are no
longer required under the applicable requirements of such securities laws.  The
Company agrees that it will provide the Purchaser, upon request, with a
substitute certificate, not bearing such legend at such time as such legend is
no longer applicable.  The Purchaser agrees that, in connection with any
transfer of the Conversion Shares or the Warrant Shares by it pursuant to an
effective registration statement under the Securities Act, such Purchaser will
comply with all prospectus delivery requirements of the Securities Act.  The
Company makes no representation, warranty or agreement as to the availability of
any exemption from registration under the Securities Act with respect to any
resale of the Shares, the Conversion Shares or the Warrant Shares.




21




--------------------------------------------------------------------------------






(c)

The Purchaser is an "accredited investor" within the meaning of Rule 501(a) of
Regulation D under the Securities Act.  The Purchaser did not learn of the
opportunity to purchase Shares or any other security issuable by the Company
through any form of general advertising or public solicitation.

(d)

The Purchaser represents and warrants to the Company that it has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, having been represented by counsel, and has so evaluated the merits
and risks of such investment and is able to bear the economic risk of such
investment and, at the present time, is able to afford a complete loss of such
investment.

(e)

The Purchaser represents and warrants to the Company that (i) the purchase of
the Securities to be purchased  by it has been duly and properly authorized and
this Agreement has been duly executed and delivered by it or on its behalf and
constitutes the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity; (ii) the purchase of the
Securities to be purchased by it does not conflict with or violate its charter,
by-laws or any law, regulation or court order applicable to it; and (iii) the
purchase of the Securities to be purchased by it does not impose any penalty or
other onerous condition on the Purchaser under or pursuant to any applicable law
or governmental regulation.

(f)

The Purchaser represents and warrants to the Company that neither it nor any of
its directors, officers, employees, agents, partners, members, or controlling
persons has taken, directly or indirectly, any actions designed, or might
reasonably be expected to cause or result in the stabilization or manipulation
of the price of the Common Stock.

(g)

The Purchaser acknowledges it or its representatives have reviewed the
Disclosure Documents and further acknowledges that it or its representatives
have been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Company's financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment in the Securities; and (iii) the opportunity to obtain
such additional information which the Company possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy and
completeness of the information contained in the Disclosure Documents.




22




--------------------------------------------------------------------------------






(h)

The Purchaser represents and warrants to the Company that it has based its
investment decision solely upon the information contained in the Disclosure
Documents and such other information as may have been provided to it or its
representatives by the Company in response to their inquiries, and has not based
its investment decision on any research or other report regarding the Company
prepared by any third party ("Third Party Reports").  The Purchaser understands
and acknowledges that (i) the Company does not endorse any Third Party Reports
and (ii) its actual results may differ materially from those projected in any
Third Party Report.

(i)

The Purchaser understands and acknowledges that (i) any forward-looking
information included in the Disclosure Documents supplied to Purchaser by the
Company or its management is subject to risks and uncertainties, including those
risks and uncertainties set forth in the Disclosure Documents; and (ii) the
Company's actual results may differ materially from those projected by the
Company or its management in such forward-looking information.

(j)

The Purchaser understands and acknowledges that (i) the Securities are offered
and sold without registration under the Securities Act in a private placement
that is exempt from the registration provisions of the Securities Act and (ii)
the availability of such exemption depends in part on, and that the Company and
its counsel will rely upon, the accuracy and truthfulness of the foregoing
representations and Purchaser hereby consents to such reliance.

7.

Covenants of Purchaser Not to Short Stock.  The Purchaser, MAG and their
respective affiliates and assigns agree not to short the Company Common Stock as
long as shares of the Series E Stock are outstanding.  

8.

Termination.

(a)

This Agreement may be terminated in the sole discretion of the Company by notice
to the Purchaser if at the Closing Date:  

(1)

the representations and warranties made by any Purchaser in Section 6 are not
true and correct in all material respects; or




(2)

as to the Company, the sale of the Securities hereunder (i) is prohibited or
enjoined by any applicable law or governmental regulation or (ii) subjects the
Company to any penalty, or in its reasonable judgment, other onerous condition
under or pursuant to any applicable law or government regulation that would
materially reduce the benefits to the Company of the sale of the Securities to
such Purchaser, so long as such regulation, law or onerous condition was not in
effect in such form at the date of this Agreement.




23




--------------------------------------------------------------------------------






(b)

This Agreement may be terminated in the sole discretion of the Purchaser by
notice to the Company given in the event that the Company shall have failed,
refused or been unable to satisfy all conditions on its part to be performed or
satisfied hereunder on or prior to the Closing Date, or if after the execution
and delivery of this Agreement and immediately prior to the Closing Date,
trading in securities of the Company or in securities generally on the New York
Stock Exchange, the American Stock Exchange, the Nasdaq National or Small Cap
Market or the OTC Bulletin Board shall have been suspended or minimum or maximum
prices shall have been established on any such exchange.

(c)

This Agreement may be terminated by mutual written consent of all parties.

9.

Registration.  Within 45 days from the Closing Date, the Company shall prepare
and file with the SEC a Registration Statement (the “Registration Statement”)
covering the resale of the maximum number of (a) Conversion Shares issuable upon
conversion of the Notes, the Series E Stock and the Series F Preferred Stock,
(b) Adjustment Shares, (c) Warrant Shares issuable upon exercise of the
Warrants, and (d) the Note Warrant Shares and the Series F Warrant Shares
(collectively, the “Registrable Securities”) as set forth in the Registration
Rights Agreement.  

(a)

Until the Registration Statement shall have been declared effective by the SEC
(the “Effective Date”), the Shares shall pay a mandatory monthly dividend, at an
annual rate equal to the product of multiplying (i) the $100.00 per share Series
E Purchase Price, by (ii) 6.0% (the “Dividend”).  The Dividend shall be payable
monthly in arrears in cash. Payment shall be made on or before the 5th day of
the following month by wire transfer to the account designated by Purchaser in
writing.  

(b)

From and after the Effective Date, the Dividend shall no longer be payable.
 Subject to the prior rights of holders of all classes of stock at the time
outstanding having prior rights as to dividends, the holder of the Shares shall
be entitled to receive, when, as and if declared by the Board of Directors, out
of any assets of the Company legally available therefor, such dividends as may
be declared from time to time by the Board of Directors.

10.

Event of Default.  If an Event of Default (as defined below) occurs and remains
uncured for a period of 5 days, the Purchaser shall have the right to (i)
exercise any or all of the rights given to the Purchaser relating to the
Securities, as further described in the Certificate of Designation and (ii) the
Floor Price and Assumed Floor Price shall be adjusted as set forth in Section
7(d)(i) of the Certificate of Designation for the Series E Stock.  In addition,
from and including the day following the date on which an Event of Default of
the nature specified in clause (ii), (v) or (vi) of the definition of Event of
Default below shall occur, until the date on which the Company has cured such
Event of Default by filing the registration statement with the SEC, the Company
shall pay




24




--------------------------------------------------------------------------------



liquidated damages to Holder equal to $4,666 for each day during which such
situation exists. Any amounts to be paid as liquidated damages shall be paid in
cash monthly in arrears on or before the 10th day following the end of the month
or partial month to which they relate.  

The Holder need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by Holder at any time prior to
payment hereunder. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.  

As used in this Agreement, the term "Event of Default" shall mean (i) the
commencement by the Company of a voluntary case or proceeding under the
bankruptcy laws or the Company's failure to discharge or stay a bankruptcy
proceeding within 60 days of such action being taken against the Company, (ii)
the Company’s failure to file the Registration Statement with the SEC within 45
days after the Closing Date or the Company’s failure or inability to cause such
Registration Statement be declared effective by the SEC within 70 days after the
Closing Date, (iii) the failure of the Company to pay the expenses referred to
below or the Due Diligence Fee within five (5) days of the Closing, (iv) the
Company’s failure to make timely payments of the Dividend, (v) the Company’s
failure to file the Information Statement relating to Stockholder Approval with
the SEC within five (5) trading days after the Closing Date as required by
Section 1(B)(g) of this Agreement, or (vi) the Company’s failure to obtain SEC
approval of the Information Statement relating to Stockholder Approval on or
before November 30, 2004.

11.

Notices.  All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile and confirmed in writing (i) if to the Company, at the addresses set
forth below, or (ii) if to a Purchaser or MAG, to the address set forth for such
party on the signature page hereto.

If to the Company:




Care Concepts I, Inc. 2200 S.W. 10th Street

Deerfield Beach, Florida 33442

Attention:  President Telephone:  (954) 363-4400




with a copy to:




Gertsten Savage Kaplowitz Wolf & Marcus, LLP

101 East 52nd Street,

New York, New York 10022

Attn: Stephen A. Weiss, Esq.

Telephone:  (212) 752-9700

Facsimile:  (212) 980-5192




25




--------------------------------------------------------------------------------



All such notices and communications shall be deemed to have been duly given:
 (i) when delivered by hand, if personally delivered; (ii) five business days
after being deposited in the mail, postage prepaid, if mailed certified mail,
return receipt requested; (iii) one business day after being timely delivered to
a next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 6:00 p.m. on a business day, or
(v) the business day following the date of transmission if sent via facsimile at
a facsimile number set forth in this Section or on the signature page hereof
after 6:00 p.m. or on a date that is not a business day.  Change of a party's
address or facsimile number may be designated hereunder by giving notice to all
of the other parties hereto in accordance with this Section.

12.

Survival Clause.  The respective representations, warranties, agreements and
covenants of the Company and the Purchaser set forth in this Agreement shall
survive until the first anniversary of the Closing.

13.

Fees and Expenses.  Within five (5) days of Closing, the Company agrees to pay
Purchaser's expenses (including legal fees of its legal counsel incurred in
connection with the preparation and negotiation of the Transaction Documents of
$15,000.  If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the Warrants or the Certificate of Designation, the
prevailing party or parties shall be entitled to receive from the other party or
parties reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which the prevailing party or parties may be
entitled.  

14.

Successors.  This Agreement shall inure to the benefit of and be binding upon
Purchaser, MAG and the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. Neither the Company nor any Purchaser may
assign this Agreement or any rights or obligation hereunder without the prior
written consent of the other party.

15.

No Waiver; Modifications in Writing.  No failure or delay on the part of the
Company, MAG or any Purchaser in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Company, MAG or any Purchaser at law or in equity or otherwise.
 No waiver of or consent to any departure by the Company, MAG or any Purchaser
from any provision of this Agreement shall be effective unless signed in writing
by the party entitled to the benefit thereof, provided that notice of any such
waiver shall be given to each party hereto as set forth below.  Except




26




--------------------------------------------------------------------------------



as otherwise provided herein, no amendment, modification or termination of any
provision of this Agreement shall be effective unless signed in writing by or on
behalf of each of the Company, MAG and the Purchaser.  Any amendment, supplement
or modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Company,
MAG or any Purchaser from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
made or given.  Except where notice is specifically required by this Agreement,
no notice to or demand on the Company in any case shall entitle the Company to
any other or further notice or demand in similar or other circumstances.

16.

Entire Agreement.  This Agreement, together with Transaction Documents,
constitutes the entire agreement among the parties hereto and supersedes all
prior agreements, understandings and arrangements, oral or written, among the
parties hereto with respect to the subject matter hereof and thereof.

17.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.

18.

APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL
COURTS LOCATED IN THE CITY OF LOS ANGELES, CALIFORNIA AND HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.

19.

Facsimile Signatures.  Facsimile signatures shall be construed and considered
original signatures for purposes of enforcement of the terms of this agreement.

20.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[the balance of this page intentionally left blank B signature page follows]




27




--------------------------------------------------------------------------------



If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
Agreement shall constitute a binding agreement among the Company, the Purchaser
and MAG.







Very truly yours,




CARE CONCEPTS I, INC.







By:

___________________________

Name:

Charles L. Samel

Title:

Executive Vice-President

 




ACCEPTED AND AGREED:




28




--------------------------------------------------------------------------------



Monarch Pointe Fund, Ltd.




By:    




David Firestone

Its:

President




Number of Shares Purchased at Closing:  35,000

Purchase Price:  $3,500,000

Warrants:  344,403




Mercator Advisory Group, LLC







By:     




David Firestone

Its:

Managing Member




Warrants:  86,100

Addresses for Notice to Purchaser and MAG

Mercator Advisory Group, LLC

555 South Flower Street, Suite 4500

Los Angeles, California 90071

Attention:  David Firestone

Facsimile:  (213) 533-8285




with copy to:




David C. Ulich, Esq.

Sheppard, Mullin, Richter & Hampton LLP

333 South Hope Street, 48th Floor

Los Angeles, California 90071

Facsimile: (213) 620-1398




29




--------------------------------------------------------------------------------



Schedule A




Direct and Indirect Subsidiaries of Care Concepts I, Inc.







Media Billing LLC




Subsidiary of Media Billing, LLC




Internet Billing Company, LLC










 




30




--------------------------------------------------------------------------------



Exhibit A




Warrant

 




31




--------------------------------------------------------------------------------



Exhibit B




Certificate of Designation of

Series E Convertible Preferred Stock of Care Concepts I, Inc.




 




32




--------------------------------------------------------------------------------



Exhibit C

Registration Rights Agreement

 




33




--------------------------------------------------------------------------------



Exhibit “D”




GMI Preferred Stock Purchase Agreement




34


